Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/2/2021, with respect to the previous objection to claim 18 have been fully considered and are persuasive.  Applicant has amended the claim to obviate the issue.  The previous objection to claim 18 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 11/2/2021, with respect to the previous 112(b) rejections of claims 2, 7, 9, 15, & 18 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issue.  The previous 112(b) rejections of claims 2, 7, 9, 15, & 18 to have been withdrawn. 

Applicant’s arguments, see Remarks, filed 11/2/2021, with respect to the previous 103 rejection(s) of claim(s) 1 under modified Gates have been fully considered and are persuasive.  Applicant has amended claim 1 regarding the pump having a variable speed motor, which does not appear to be taught for Gates’ pumps 62 & 86.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gates, Schroeder, and newly cited Reynier (FR 2498693).  Reynier, who teaches pump(s) using variable speed motors (see Reynier’s Figures 1-3, centrifugal pump 22, variable speed motors 19 & 25.  machine translation, page 2, lines 69 page 3, lines 101-110).

Claim Objections
Claim 18 objected to because of the following informalities:  on line 6, the claim language should clarify that “a food dispenser outlet” pertains to the first food dispenser.  Appropriate correction is required.
Claim 18 objected to because of the following informalities:  the clause beginning with “a chamber” should incorporate additional commas, particularly at “second end where”.  Appropriate correction is required.
Claim 18 objected to because of the following informalities:  on lines 12-13, “that is perpendicular” should be “is perpendicular”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19, & 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “its length” on line 10.  This should be rephrased to remove “its” due to ambiguity (e.g. “a length thereof”).  
Claim 21 recites “discharges the water from the at least one food dispenser three times” on lines 15-16.  The claim language however, does not appear to distinguish the discharges as occurring for individual fills (e.g. the claim language appears to recite three discharges but not three fills to correspond with each discharge).  Applicant’s disclosure does not appear to support “partial” discharges.  If Applicant is intended for “three times” to apply to the entirety of the fill/agitate/discharge, then this should be rephrased more clearly.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-8, 10-17, & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates et al. (US 20130140328, “Gates”) in view of Reynier (FR 2498693) and Schroeder (US 6446659).  Examiner has provided a machine translation of Reynier.
Gates teaches a food and beverage dispenser cleaning system comprising the following of claim 1 except where underlined:

For Claim 1:
A system for cleaning at least one food dispenser, comprising: 
at least one water inlet (see Figures 1-5, water inlet solenoid valve 52.  Refer to associated water conduit); 
at least one fluid outlet in communication with at least one fluid inlet (see Figures 1-5, refer to conduit(s) downstream of pumps 62 & 86 and check valves 38 & 48).  Examiner considers the conduits adjacent to the barrels 90 & 92 as reading on the fluid inlet and/or fluid outlet; 
a pump controllably driven by a variable speed motor disposed between and in fluid communication with the at least one fluid inlet and the at least one fluid outlet (see Figures 1-5, pumps 62 & 86); 
a cleaning product inlet controllably supplying a cleaning product fluid between the at least one fluid inlet and the at least one fluid outlet (see Figure 1-5, valve 58, sanitizer pump 60, sanitizer BIB 94.  Refer to associated sanitizer conduit); 
a discharge outlet controllably draining fluid from the at least one food dispenser (see Figures 1-5, drain solenoid valve 88.  refer to associated outlet conduit); 
a first hose connectable to the at least one fluid outlet and removably connectable to the at least one food dispenser at a first location; 
a second hose connectable to the at least one fluid inlet and removably connectable to the at least one food dispenser at a second location; 
a system controller operating the system, and operatively connected with the at least one food dispenser (see Figures 1-6, CIP system 100, microcontroller 288.  [0048]); and 
wherein the system is arranged to circulate fluid through the at least one food dispenser for a first time period to clean the at least one food dispenser and wherein the pressure of the fluid circulating through the at least one food dispenser is pulsed for a duration of a second time period that is less than the first time period (see Figures 5-6.  Refer to “circulate” steps in Figure 6).  

Regarding the pump being driven by a variable speed motor, Examiners considers it well-known to use variable speed motors and refers to Reynier, who teaches pump(s) using variable speed motors (see Reynier’s Figures 1-3, centrifugal pump 22, variable speed motors 19 & 25.  machine translation, page 2, lines 69 page 3, lines 101-110).  Using a pump with a variable speed motor as taught by Reynier to replace Gates’ pumps 62 & 86 constitutes a simple substitution of pumps still resulting in the transfer of fluid (see MPEP 2143, "(B) Simple substitution of one known element for another to obtain predictable results”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gates and more particularly to use a pump with variable speed motor as taught by Reynier for Gates’ pumps 62 & 86 because said modification constitutes a simple substitution of pumps.  

Regarding the hoses and removable connections, Examiner notes that Gates already teaches some form of removability/separability (see Figures 1-5, 12-14, 18-19, BIB connectors 66 & 82, CIP connectors 70 & 80.  [0052]-[0058]),  considers further separating the conduits adjacent the barrel (e.g. downstream pumps 62 & 86, and downstream check valves 38 & 48) into releasably fastened additional conduits would be the obvious act of making separable (see MPEP 2144.04, “Making Separable”), which would predictably offer maintenance/repair advantages (e.g. replacing only one of several releasably fastened conduits as opposed to the entire conduit).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gates and more particularly to make the conduits adjacent the barrel (e.g. downstream pumps 62 & 86, and downstream check valves 38 & 48) releasably fastened because said modification is the obvious act of making separable.  

Regarding the use of hose(s), Examiners it well-known to use hoses to connect cleaning/sanitizing systems to dispensers and it appears Gates already utilizes some form of hose connection (see Gates’ Figures 1-5, 12-14, CIP connector 70, hose connector 176.  [0056]-[0058]).   If challenged, Examiner additionally refers to Schroeder (see Figure 1, product dispenser 13, hose 29).  One of ordinary skill in the art would know that the fundamental benefit of using a hose is its flexibility compared to a rigid conduit/piping. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gates and more particularly for the conduit(s) to be hoses because hoses are conventionally used in the cleaning/dispensing arts in view of Gates’ CIP connector 70 and/or Schroeder, and would predictably grant flexibility.  

Modified Gates teaches claim 1.
Modified Gates also teaches the following:

For Claim 2: 
The system of claim 1, wherein the fluid comprises water, a cleaning solution, or combinations of water and cleaning solution (see Gates’ Figures 1-5.  [0064]-[0071]).

For Claim 3:
The system of claim 2, wherein the first hose is removably connected to the at least one food dispenser (refer to claim 1 rejection in view of making separable and Schroeder regarding the hose).

For Claim 5:
The system of claim 3, further comprising an outlet attachment connected to the second hose and shaped to removably attach to an outlet on the at least one food dispenser (refer to claim 1 rejection.  see Gates’ Figures 1-5, 12-14, CIP connector 70, hose connector 176.  [0056]-[0058]).  Gates already teaches the use of hose connector(s).  Regarding making the hose connector removable, Examiner again 

For Claim 7:
The system of claim 2, wherein the first hose is removably connected to the food dispenser, and further comprising a nozzle attachment connected to the second hose and removably attached to a food dispenser nozzle (refer to claim 1 rejection.  see Gates’ Figures 1-5, 12-14, CIP connector 70, hose connector 176.  [0056]-[0058]).  Gates already teaches the use of hose connector(s).  Regarding making the hose connector removable, Examiner again cites case law regarding making separable (see MPEP 2144.04, “Making Separable”).  Examiner further notes that the food dispenser is not positively claimed and is an intended use/application of the system (see MPEP 2114, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).

For Claim 8:
The system of claim 2, wherein the system controller selectively operates the at least one food dispenser during cleaning (see [0066]).  Gates teaches rotating the beater bars in the barrels 90 & 92.

For Claim 10:
The system of claim 2, further comprising a gas inlet controllably communicating with the fluid outlet to inject a gas through the at least one food dispenser to purge fluid therefrom (see Gates’ Figures 1-5, air solenoids 18, 20, 26, & 28.  refer to associated conduits).  Gates teaches various valves/solenoids which admit gas to the barrels 90 & 92.

For Claim 11:
The system of claim 10, further comprising a compressor, and wherein the gas is filtered air (see Figures 1-5, air pump 2, air filter 4.  [0080]).

For Claim 12:
The system of claim 2, wherein the system controller fills the at least one food dispenser with water, agitates the water within the at least one food dispenser, and discharges the water from the at least one food dispenser (see Gates’ Figures 1-6.  Refer to steps 108-134 in Figure 6.  [0064]-[0071])  Gates teaches various filling steps pertaining to flushing/cleaning/sanitizing, which would be associated with water.  The various filling steps are followed by corresponding agitation/circulation and draining steps.  

For Claim 13: 
The system of claim 12, wherein the system controller fills the at least one food dispenser with a heated cleaning solution, circulates the heated cleaning solution through the at least one food dispenser for a predetermined period, and flushes the heated cleaning solution from the at least one food dispenser (see Gates’ Figures 4 & 6, steps 116-122, 130-138.  [0048], [0068]-[0071], [0076]-[0079]).

For Claim 14:
The system of claim 1, further comprising a fluid heater disposed between the at least one fluid inlet and the at least one fluid outlet (see Figures 1-5, heater 74.  [0066]).

For Claim 15:
The system of claim 13, wherein the cleaning solution is heated to a temperature between 140°F and 175°F (see Gates’ Figure 6, steps 118 & 132.  [0048], [0068]-[0071], [0076]-[0079]).  Gates teaches 145 °F & 170 °F in Figure 6, with the cleaning agent being applicable during barrel cleaning as well as the heated water sanitization.  Gates also teaches a range of 161-182 °F, which constitutes an obvious overlap of ranges (see MPEP 2144.05, “OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS).  Tampering with temperature would also be routine optimization (see MPEP 2144.05, “Routine Optimization”)

For Claim 16:
The system of claim 1, further comprising a second fluid outlet and a second fluid inlet, each connected to a second food dispenser (refer to claim 1 rejection in view of making separable and Schroeder regarding the hose.  See Gates’ Figures 1-5, barrels 90 & 92).  Gates teaches treating a pair of barrels 90 & 92, such that there would be another set of fluid inlets/outlets.

For Claim 17:
The system of claim 15, wherein the system cleans a second food dispenser at the same time that the at least one food dispenser is cleaned (see [0064]-[0071]).  The various cleaning activities reference to both barrels 90 & 92.

For Claim 22: 
The system of claim 12, wherein the agitation comprises rocking a motor that drives a beater or auger (see Gates’ [0066].  Refer to “agitation of the solution may occur in the barrel 90, 92 by rotating beater bars (not shown) inside barrel 90, 92, in clockwise and counterclockwise directions).

Claims 9 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates et al. (US 20130140328, “Gates”) in view of Reynier (FR 2498693) and Schroeder (US 6446659) as applied to claims 1 & 2 above, and further in view of Brunswick et al. (US 20100024844, “Brunswick”).
Modified Gates teaches claims 1 & 2.
Modified Gates does not appear to teach the following:

For Claim 9:
The system of claim 2, further comprising a cold water inlet, and a mixing chamber configured to mix the fluid with the cold water to lower a temperature of the fluid to at or below a predetermined temperature before the fluid is discharged from the system.

Examiner however, considers it well-known in the cleaning arts to cool drain/waste water using cold water and refers to Brunswick, who teaches for warewash machines to cool drain water to comply with plumbing codes for draining by flushing cold water down the drain with the drain water (see [0002]).  Gates already identifies a need to cool before draining (see Gates’ Figure 6, steps 136 & 138), and adding cold water to keep the drain water below a particular temperature would be a predictable variation of Gates so as to comply with plumbing/draining codes (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  
Examiner notes that a “mixing chamber” can be broadly construed to be any portion of the drain line of Gates where the added cold water mixes with the drain water, which can be considered a “mixing manifold”.  For example, Brunswick teaches mixing hot and cold water via a mixing line/manifold (see Brunswick’s Figure 1, input line 56, hot water input 58, cold water input 62).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gates and more particularly, to apply a cold water inlet so as to cool the drain water as taught by Brunswick to comply with temperature requirements under plumbing/draining codes.  

Modified Gates is also considered to read on the following:

For Claim 21:
The system of claim 1, wherein the system controller selectively operates a first food dispenser of the at least one food dispenser during cleaning, and wherein the first hose is removably connected to the first food dispenser (refer to claim 3 & 8 rejections.  see Gates’  [0066].  refer to claim 1 rejection in view of making separable and Schroeder regarding the hose), and further comprising:
a nozzle attachment connected to the second hose and configured to removably attach to a food dispenser outlet (refer to claim 6 rejection.  refer to claim 1 rejection.  see Gates’ Figures 1-5, 12-14, CIP connector 70, hose connector 176.  [0056]-[0058]).  Gates already teaches the use of hose connector(s).  Regarding making the hose connector removable, Examiner again cites case law regarding making separable (see MPEP 2144.04, “Making Separable”); 
a cold water inlet (refer to claim 9 rejection regarding Brunswick.  See Brunswick’s [0002]); 
a chamber that mixes heated fluid with cold water to lower a temperature of the heated fluid to at or below a predetermined temperature before the fluid is discharged from the system (refer to claim 9 rejection regarding Brunswick and mixing manifold.  see Brunswick’s Figure 1, input line 56, hot water input 58, cold water input 62); 
a second fluid outlet and a second fluid inlet, each removably connected to a second food dispenser separately from or in conjunction with the first food dispenser (refer to claim 1 rejection regarding making separable.  see Gates’ barrels 90 & 92); and 
a gas inlet controllably communicating with the at least one fluid outlet for injecting a gas through the first food dispenser to purge fluid therefrom (refer to claim 10 rejection.  see Gates’ Figures 1-5, air solenoids 18, 20, 26, & 28.  refer to associated conduits).  Gates teaches various valves/solenoids which admit gas to the barrels 90 & 92.
wherein the system controller fills the at least one food dispenser with water, agitates the water within the at least one food dispenser, discharges the water from the at least one food dispenser three times, fills the at least one food dispenser with a heated cleaning solution, circulates the heated cleaning solution through the at least one food dispenser for a predetermined period, and flushes the heated cleaning solution from the at least one food dispenser (see Gates’ Figures 1-6.  Refer to steps 108-134 in Figure 6.  [0064]-[0071]).  Gates teaches various fill steps, agitate/circulate steps, and drain steps.  Gates also teaches a clean step S116 and a sanitize step S130,

Claims 18-19, & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates et al. (US 20130140328, “Gates”) in view of Reynier (FR 2498693), Schroeder (US 6446659), and Brunswick et al. (US 20100024844, “Brunswick”) as applied to claim 9 above, and further in view of Ellis et al. (GB 398440, “Ellis”).
Modified Gates teaches claim 9.
Examiner considers the same rejection basis would apply to claim 18 as follows except where underlined:

For Claim 18:
The system of claim 1, wherein the system controller selectively operates a first food dispenser of the at least one food dispenser during cleaning, and wherein the first hose is removably connected to the first food dispenser (refer to claim 3 & 8 rejections.  see Gates’  [0066].  refer to claim 1 rejection in view of making separable and Schroeder regarding the hose), and further comprising: 
a nozzle attachment connected to the second hose to removably attach the second hose to a food dispenser outlet (refer to claim 6 rejection.  refer to claim 1 rejection.  see Gates’ Figures 1-5, 12-14, CIP connector 70, hose connector 176.  [0056]-[0058]).  Gates already teaches the use of hose connector(s).  Regarding making the hose connector removable, Examiner again cites case law regarding making separable (see MPEP 2144.04, “Making Separable”); 
a cold water inlet (refer to claim 9 rejection regarding Brunswick.  See Brunswick’s [0002]); 
a chamber that mixes heated fluid with cold water to lower a temperature of the heated fluid to at or below a predetermined temperature before the fluid is discharged from the system and wherein the chamber has an axis along its length with a tapered outlet at a first end and an inlet for fluid at a second end where the first and second ends are axially aligned and an inlet for the cold water that is perpendicular and offset from the axis (refer to claim 9 rejection regarding Brunswick and mixing manifold.  see Brunswick’s Figure 1, input line 56, hot water input 58, cold water input 62); 
a second fluid outlet and a second fluid inlet, each removably connected to a second food dispenser separately from or in conjunction with the first food dispenser (refer to claim 1 rejection regarding making separable.  see Gates’ barrels 90 & 92); and 
a gas inlet controllably communicating with the at least one fluid outlet and injecting a gas through the first food dispenser to purge fluid therefrom (refer to claim 10 rejection.  see Gates’ Figures 1-5, air solenoids 18, 20, 26, & 28.  refer to associated conduits).  Gates teaches various valves/solenoids which admit gas to the barrels 90 & 92.

Examiner however, considers mixing hot and cold fluids using a tee as well-known and refers to Ellis (see Ellis’ Figure 1, hot water pipe 30, cold water pipe 31, valves 32 & 33. refer to tee).  Examiner considers a tee would read on the claimed mixing chamber, as it tapers (e.g. reduces in thickness) from 
Examiner notes that while Ellis’ tee would have the cold water/fluid inlet be axial with the tee outlet and the hot water/fluid inlet perpendicular with the tee outlet which is the reverse of Applicant’s claimed arrangement, Examiner considers inverting the arrangement of the hot/cold fluid inlets would be an obvious reversal of parts/rearrangement of parts (see MPEP 2144.04, “Reversal of Parts”, “Rearrangement of Parts).  Inverting the positioning  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gates and more particularly: 1) to apply a tee to mix the hot fluid with cold water/fluid prior to draining because tees are commonly used in fluid-handling in view of Ellis , and 2) for the hot and cold fluid inlets of the tee to be inverted because said modification is an obvious reversal of parts/rearrangement of parts.    

Modified Brunswick teaches claim 18.
Modified Brunswick also teaches the following:

For Claim 19:
The system of claim 18, wherein the system controller fills the at least one food dispenser with water, agitates the water within the at least one food dispenser, and discharges the water from the at least one food dispenser, and fills the at least one food dispenser with a heated cleaning solution, circulates the heated cleaning solution through the at least one food dispenser for a predetermined period, and flushes the heated cleaning solution from the at least one food dispenser (see Figures 1-6.  Refer to steps 108-134 in Figure 6.  [0065]-[0071])  Gates teaches various filling steps pertaining to flushing/cleaning/sanitizing, which would be associated with water and/or the cleaner/sanitizer.  The various filling steps are followed by corresponding agitation/circulation and draining steps.


For Claim 23: 
The system of claim 9, wherein the mixing chamber has an outlet and an inlet for the fluid that are axially aligned and an inlet for the cold water that is perpendicular to and offset from the axis (refer to claim 18 rejection).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burks (US 3441034) teaches pulsating flow provides a more effective means of cleaning (see column 5, lines 6-15).  Timmons et al. (US 20170120311) teaches a pulsation of a pump provides additional mechanical action for scouring effect (see [0010]).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718